Judgment unanimously affirmed. Memorandum: Upon our review of the record, we conclude that the jury did not fail to give the evidence the weight it should have been accorded and that the verdict is *841not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495).
In view of defendant’s extensive criminal record and history of anti-social behavior, we further conclude that Supreme Court did not abuse its discretion in sentencing defendant as a persistent felony offender to two concurrent indeterminate terms of imprisonment of 15 years to life for his conviction of unauthorized use of a vehicle in the second degree (Penal Law § 165.06) and criminal possession of stolen properly in the fourth degree (Penal Law § 165.45). (Appeal from Judgment of Supreme Court, Erie County, Kubiniec, J. — Unauthorized Use Vehicle, 2nd Degree.) Present — Pine, J. P., Fallon, Wesley, Do-err and Davis, JJ.